Exhibit 10.1

 

AMENDMENT NO. 1 TO AMENDED AND RESTATED CREDIT AGREEMENT

 

This AMENDMENT NO. 1 TO AMENDED AND RESTATED CREDIT AGREEMENT (this “Amendment”)
is entered into as of March 27, 2012 by and among REDDY ICE CORPORATION, a
Nevada corporation (the “Borrower”), the various financial institutions and
other Persons from time to time parties hereto (collectively, the “Lenders”) and
MACQUARIE BANK LIMITED, as the administrative agent for the Lenders (in such
capacity, the “Administrative Agent”).  Unless otherwise specified herein,
capitalized terms used in this Amendment shall have the meanings ascribed to
them in to the Credit Agreement (as hereinafter defined).

 

RECITALS:

 

WHEREAS, Borrower, the Administrative Agent and the Lenders entered into that
certain Amended and Restated Credit Agreement dated as of October 22, 2010 (as
amended, supplemented, restated or otherwise modified from time to time, the
“Credit Agreement”); and

 

WHEREAS, the Borrower has requested that Administrative Agent and Required
Lenders amend certain provisions of the Credit Agreement as set for herein;

 

NOW, THEREFORE, in consideration of the premises contained herein, and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

 

1.                                      Amendments.

 

(a)                                 Section 1.1 of the Credit Agreement. 
Section 1.1 of the Credit Agreement is hereby amended by adding the following
new definitions in the applicable alphabetical order:

 

“‘AR Sale Window’ is defined in the definition of Permitted Factored
Receivables.”

 

“‘Permitted Factored Receivables’ means sales of certain accounts receivable on
a non-recourse basis so long as (i) no Default or Event of Default exists at the
time of any such sale or sales and (ii) all such sales occur between March 1 and
July 15 of 2012 or between March 1 and July 15 of 2013 (each an “AR Sale
Window”), and (iii) the maximum value of all unamortized accounts receivable
(based on the gross amount of such unamortized accounts receivable, amortized on
a straight line basis over 45 days from the date of such sales) over any
consecutive 45-day period that may be outstanding at any one time in each AR
Sale Window shall not exceed $10,000,000 in the aggregate.”

 

(b)                                 Section 3.1.1(d) of the Credit Agreement. 
Section 3.1.1(d) of the Credit Agreement is hereby amended and restated to read
in its entirety as follows:

 

“In the event the Borrower or any of its Subsidiaries receives any Net
Disposition Proceeds (other than the proceeds of Permitted Factored Receivables)
or Net Casualty Proceeds, the Borrower shall (subject to the proviso hereto),
within 5 Business Days of

 

--------------------------------------------------------------------------------


 

such receipt, deliver to the Administrative Agent a calculation of the amount of
such Net Disposition Proceeds or Net Casualty Proceeds, and, to the extent the
aggregate amount of such proceeds received by the Borrower and their respective
Subsidiaries in any Fiscal Year exceeds $1,000,000, the Borrower shall (or shall
cause such Subsidiary to) make a mandatory prepayment of the Loans in an amount
equal to 100% of such excess; provided that, upon written notice by the Borrower
to the Administrative Agent not more than 5 Business Days following receipt of
any Net Disposition Proceeds (other than the proceeds of Permitted Factored
Receivables) or Net Casualty Proceeds, such proceeds may be retained by the
Borrower and its Subsidiaries (and be excluded from the prepayment requirements
of this clause) if (A) the Borrower informs the Administrative Agent in such
notice of its good faith intention to apply (or cause one or more of its
Subsidiaries to apply) such Net Disposition Proceeds or Net Casualty Proceeds to
the acquisition of other assets or properties in the U.S. consistent with the
businesses permitted to be conducted pursuant to Section 7.2.1 (including by way
of merger or Investment), and (B) within 365 days following the receipt of such
Net Disposition Proceeds or Net Casualty Proceeds, such proceeds are applied or
committed to such acquisition.  The amount of such Net Disposition Proceeds
(other than Permitted the proceeds of Factored Receivables) or Net Casualty
Proceeds unused or uncommitted after such 365 day period shall be applied to
prepay the Loans as set forth in Section 3.1.2; provided that in the event the
Borrower or such Subsidiary has not applied such committed but unused Net
Disposition Proceeds or Net Casualty Proceeds for such acquisition within
eighteen months following the receipt of such Net Disposition Proceeds or Net
Casualty Proceeds, all of such committed but unused Net Disposition Proceeds or
Net Casualty Proceeds shall be applied to prepay the Loans as set forth in
Section 3.1.2 at the end of such eighteen-month period.  At any time after
receipt of any such Net Disposition Proceeds (other than the proceeds of
Permitted Factored Receivables) or Net Casualty Proceeds in excess of $2,500,000
during any Fiscal Year (individually or in the aggregate) but prior to the
application thereof to a mandatory prepayment or the acquisition of other assets
or properties as described above, the Borrower shall deposit (or cause to be
deposited) an amount equal to such excess into a cash collateral account (the
“Proceeds Account”) maintained with (and subject to documentation reasonably
satisfactory to) the Administrative Agent for the benefit of the Secured Parties
(and over which the Administrative Agent shall have a first priority perfected
Lien that benefits from the priorities established for Priority Payment Lien
Obligations under the First Lien Intercreditor Agreement) pending such
application as a prepayment or to be released as requested by the Borrower in
respect of such acquisition.  Amounts deposited in such cash collateral account
shall be invested in Cash Equivalent Investments, as directed by the Borrower.”

 

(c)                                  Section 7.2.3 of the Credit Agreement. 
Section 7.2.3 of the Credit Agreement is hereby amended by (i) deleting the word
“and” at the end of subclause (o) thereof, (ii) deleting the period at the end
of subclause (p) thereof and inserting “;” in lieu thereof and (c) inserting new
subclause (q) to read as follows:

 

“Liens securing Indebtedness in an amount not to exceed $10,000,000 and secured
solely by real property of the Borrower, in connection with any term loan
facility provided by Macquarie Bank Limited.”

 

2

--------------------------------------------------------------------------------


 

(d)                                 Section 7.2.4(b) of the Credit Agreement. 
Section 7.2.4(b) of the Credit Agreement is hereby amended and restated to read
in its entirety as follows:

 

“Commencing on July 15, 2013, the Borrower will not permit Minimum Liquidity to
be less than $5,000,000 at any time.”

 

(e)                                  Section 7.2.10 of the Credit Agreement. 
Section 7.2.10 of the Credit Agreement is hereby amended by (i) deleting the
word “and” at the end of subclause (k) thereof, (ii) deleting the period at the
end of subclause (l) thereof and inserting “;” in lieu thereof and (c) inserting
new subclause (m) to read as follows:

 

“Sales of Permitted Factored Receivables, so long as such sales are conducted on
an arm’s length basis and Borrower receives at least an upfront amount of 70% of
the face amount in cash for such sales.”

 

2.                                      Conditions to Effectiveness.  This
Amendment shall be effective upon the following:

 

(a)                                 execution and delivery of this Amendment by
the Borrower, Administrative Agent and the Required Lenders;

 

(b)                                 the representations and warranties set forth
in each Loan Document shall, in each case, be true and correct in all material
respects (except that any representation and warranty that is qualified as to
“materiality” or “Material Adverse Effect” shall be true and correct in all
respects) with the same effect as if then made (unless stated to relate solely
to an earlier date, in which case such representations and warranties shall be
true and correct in all material respects as of such earlier date);

 

(c)                                  no Default or Event of Default shall be in
existence;

 

(d)                                 the Administrative Agent shall have received
in cash the non-refundable upfront/amendment fee set forth in that certain
Letter of Interest between the Borrower and Macquarie Bank Limited;  and

 

(e)                                  the Administrative Agent and each Lender
shall have received payment in cash of all costs and expenses incurred in
connection with this Amendment and the transactions contemplated herein.

 

3.                                      Representations and Warranties.  In
order to induce Administrative Agent and the Lenders to enter into this
Amendment, the Borrower represents and warrants to Administrative Agent and each
Lender (which representations and warranties shall survive the execution and
delivery of this Amendment), that:

 

(a)                                 the execution, delivery and performance by
the Borrower of this Amendment has been duly authorized by all necessary
corporate action and this Amendment is a legal, valid and binding obligation of
the Borrower enforceable against the Borrower in accordance with its terms,
except as may be limited by bankruptcy,

 

3

--------------------------------------------------------------------------------


 

insolvency, reorganization, moratorium or other laws affecting, creditors’
rights generally and the effects of general principles of equity;

 

(b)                                 on and as of the effectiveness of this
Amendment after giving effect to this Amendment and the transactions
contemplated hereby, the representations and warranties set forth in each Loan
Document shall, in each case, be true and correct in all material respects
(except that any representation and warranty that is qualified as to
“materiality” or “Material Adverse Effect” shall be true and correct in all
respects) with the same effect as if then made (unless stated to relate solely
to an earlier date, in which case such representations and warranties shall be
true and correct in all material respects as of such earlier date);

 

(c)                                  at the time of and immediately following
the date hereof, no Default or Event of Default shall be in existence; and

 

(d)                                 by its signature below, the Borrower agrees
that it shall constitute an Event of Default if any representation or warranty
made above should be false or misleading in any material respect.

 

4.                                      Post-Closing Covenant.  At any time
following the effective date of this Amendment, at the sole discretion of
Administrative Agent, the Borrower shall be required to provide perfected second
priority mortgages on the collateral securing term loans that have been funded
under any term loan facility provided by Macquarie Bank Limited.

 

5.                                      Miscellaneous.

 

5.1                               Effect; Ratification.

 

(a)                                 Except as specifically set forth above, the
Credit Agreement and the other Loan Documents shall remain in full force and
effect and are hereby ratified and confirmed.

 

(b)                                 The execution, delivery and effectiveness of
this Amendment shall not operate as a waiver of any right, power or remedy of
Administrative Agent or any Lender under the Credit Agreement or any other Loan
Document, nor constitute amendment of any provision of the Credit Agreement or
any other Loan Document, except as specifically set forth herein.  Upon the
effectiveness of this Amendment, each reference in the Credit Agreement to “this
Agreement,” “hereunder,” “hereof,” “herein” or words of similar import shall
mean and be a reference to the Credit Agreement as amended hereby.

 

(c)                                  The Borrower acknowledges and agrees that
the amendments set forth herein are effective solely for the purposes set forth
herein and that the execution and delivery by Administrative Agent of this
Amendment shall not be deemed (i) except as expressly provided in this
Amendment, to be a consent to any amendment, waiver or modification of any term
or condition of the Credit Agreement or of any other Loan Document, (ii) to
create a course of dealing or otherwise obligate Administrative Agent or Lenders
to forbear, waive, consent or execute similar amendments under the same or

 

4

--------------------------------------------------------------------------------


 

similar circumstances in the future, or (iii) to amend, prejudice, relinquish or
impair any right of Administrative Agent or Lenders to receive any indemnity or
similar payment from any Person or entity as a result of any matter arising from
or relating to this Amendment.

 

5.2                               Counterparts and Signatures by Fax.  This
Amendment may be executed in any number of counterparts, each such counterpart
constituting an original but all together one and the same instrument.  Any
party delivering an executed counterpart of this Amendment by fax shall also
deliver an original executed counterpart, but the failure to do so shall not
affect the validity, enforceability or binding effect of this Amendment.

 

5.3                               Severability.  In case any provision in or
obligation under this Amendment shall be invalid, illegal or unenforceable in
any jurisdiction, the validity, legality and enforceability of the remaining
provisions or obligations, or of such provision or obligation in any other
jurisdiction, shall not in any way be affected or impaired thereby.

 

5.4                               Loan Document.  This Amendment shall
constitute a Loan Document.

 

5.5                               Release.  To the extent not otherwise set
forth herein, the Borrower hereby remises, releases, acquits, satisfies and
forever discharges the Administrative Agent and the Lenders, each of their
respective agents, employees, officers, directors, predecessors, attorneys and
all others acting or purporting to act on behalf of or at the direction of the
Administrative Agent or the Lenders, of and from any and all manner of actions,
causes of action, suit, debts, accounts, covenants, contracts, controversies,
agreements, variances, damages, judgments, claims and demands whatsoever, in law
or in equity, which any of such parties ever had, now has or, to the extent
arising from or in connection with any act, omission or state of facts taken or
existing on or prior to the date hereof, may have after the date hereof against
the Administrative Agent or the Lenders their agents, employees, officers,
directors, attorneys and all persons acting or purporting to act on behalf of or
at the direction of the Administrative Agent or the Lenders (“Releases”), for,
upon or by reason of any matter, cause or thing whatsoever through the date
hereof in connection with this Amendment or the Loan Documents.  Without
limiting the generality of the foregoing, the Borrower waives and affirmatively
agrees not to allege or otherwise pursue any defenses, affirmative defenses,
counterclaims, claims, causes of action, setoffs or other rights they do, shall
or may have as of the date hereof, including, but not limited to, the rights to
contest:  (a) the right of the Administrative Agent and the Lenders to exercise
their rights and remedies described in this Amendment; (b) any provision of this
Amendment or the Loan Documents; or (c) any conduct of the Administrative Agent,
the Lenders or other Releases in connection with this Amendment or the Loan
Documents.

 

5.6                               GOVERNING LAW.  THIS AMENDMENT AND THE RIGHTS
AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL, IN ALL RESPECTS, INCLUDING
MATTERS OF CONSTRUCTION, VALIDITY AND PERFORMANCE, BE GOVERNED BY, AND CONSTRUED
AND ENFORCED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF NEW YORK
APPLICABLE TO CONTRACTS MADE AND PERFORMED IN THAT STATE AND ANY APPLICABLE LAWS
OF THE UNITED STATES OF AMERICA.

 

5

--------------------------------------------------------------------------------


 

[Signature Pages Follow]

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first above written.

 

 

REDDY ICE CORPORATION

 

 

 

By:

/s/ Steven J. Janusek

 

Print Name:

Steven J. Janusek

 

Title:

Chief Financial Officer

 

 

 

 

 

 

MACQUARIE BANK LIMITED, as Administrative Agent and a Lender

 

 

 

By:

/s/ Andrew Dainton

 

Name:

Andrwe Dainton

 

Title:

Associate Director

 

--------------------------------------------------------------------------------